Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  128005                                                                                                Michael F. Cavanagh
  (33)                                                                                                  Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  IN RE ESTATE OF EDWARD JOSEPH                                                                                        Justices
  McCORMICK, Deceased.
  ____________________________________
  ERIC BRAVERMAN,
           Petitioner-Appellee,
  v                                                                  SC: 128005
                                                                     COA: 258065
                                                                     Wayne PC: 92-513517-DE
  LINDA McCORMICK, and MARY
  McCORMICK,
           Respondents-Appellants.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  July 26, 2005 is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           l0221                                                                Clerk